Citation Nr: 1824495	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to dependency and indemnity compensation based on service connection for the cause of the Veteran's death.

2.  Entitlement to VA burial benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  He died in October 2011.  The appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the RO.  

In March 2017, the appellant testified before the undersigned.  


FINDINGS OF FACT

1.  The Veteran died in October 2011 as a result of cardiopulmonary arrest due to metastatic lung cancer as a consequence of mesothelioma.

2.  The Veteran's fatal mesothelioma was a result of asbestos exposure during the performance of his duties in decommissioning the U.S.S. Arlington.  


CONCLUSIONS OF LAW

1. Mesothelioma was the result of a disease incurred in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  A disability incurred during active duty service caused the Veteran's death. 38 U.S.C.A. §§ 1310, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).

3. The criteria for service-connected burial benefits have been met.  38 U.S.C. § 2307 (2012); 38 C.F.R. §§ 3.1700, 3.1704 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During her March 2017 hearing the appellant argued that the Veteran's fatal mesothelioma was the result of his asbestos exposure in the Navy.  Therefore the appellant argued that she was entitled to service connection for the cause of the Veteran's death, and to service connected burial benefits.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Id.  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  Hickson v. West, 12 Vet. App. 247 (1999).

The death certificate shows that the Veteran died in October 2011 as a result of cardiopulmonary arrest due to metastatic lung cancer as a consequence of mesothelioma.

The Veteran's service personnel records confirm that from June 1969 to January 1970, he was assigned to the U.S.S. Arlington.  During that time, the Veteran performed duties in conjunction with decommissioning of the ship.  

In April 2011, the Veteran reported that he was frequently exposed to asbestos in the auxiliary spaces, fire room, and engineering spaces when fellow Navy personnel, as well as yard workers were removing packing gaskets and insulation from pump valves, turbines, steam traps generators and other equipment.  He also reported further exposure during the cleanup of those materials.

In a statement associated with the record in March 2017, J. P. D., a retired Navy Commander and expert in Naval shipboard systems and operation supported the Veteran's statement.  Mr. D. opined that based on the age, design, and operational history of the ships on which the Veteran served, the Veteran's statements, and the Commander's personal experience, the Veteran would have had significant opportunity to be in contact with large quantities of asbestos-containing thermal insulation products during his naval service.

In October 2013, I. A. F., M.D., a Fellow of the College of Chest Physicians, reviewed the Veteran's file and the medical literature and noted that the asbestos used in building Navy ships before, during, and for many years after World War II was the type most commonly associated with the development of mesothelioma.  Dr. F. further noted that the development of mesothelioma could occur many years after the initial exposure.  Dr. F. found that the Veteran's service in the Navy was his one significant potential for exposure to that type of asbestos and opined that his exposure was probable during the decommissioning of the U.S.S. Arlington.  Dr. F. acknowledged that after service, the Veteran could have had second-hand exposure to asbestos used in certain commercial applications, but any postservice exposure was unlikely to lead to the development of mesothelioma.  Dr. F. further acknowledged that mesothelioma could be spontaneous but noted that the characteristics of the Veteran's mesothelioma were consistent with asbestos exposure.  

In light of the Veteran's history in service, and the foregoing statements from J.P.D. and Dr. F., the Board finds compelling evidence that the Veteran's fatal mesothelioma had its onset as a result of his exposure to asbestos in service.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C. §§ 1110, 1310.

Because the Veteran's death is connected, the appellant is also entitled to VA burial benefits at the service connected rate.  38 U.S.C. § 2307; 38 C.F.R. §§ 3.1700, 3.1704.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  

Entitlement to service connected VA burial benefits is granted.   


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


